EXHIBIT 10.6(a)

 

AMENDMENT TO

THE INFONET SERVICES CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

THIS AMENDMENT, by Infonet Services Corporation (the “Company”), is made with
reference to the following facts:

 

The Company has adopted the Infonet Services Corporation Supplemental Executive
Retirement Plan (the “Plan”), which reserves to the Company the right to amend
said Plan (Section 9.1 thereof). The Company has executed this Amendment for the
purpose of amending the administrative provisions of the Plan.

 

NOW, THEREFORE, the INFONET SERVICES CORPORATION SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN is hereby amended as follows, effective as of November 19, 2003:

 

I.

 

Article VIII of the Plan is hereby amended and restated in its entirety to read
as follows:

 

“8.1 Administration. The ISERP shall be administered by the Compensation
Committee, which shall have all such powers as are necessary for the operation
and administration of the ISERP, or by such other person or persons to whom the
Compensation Committee may delegate all or part of the Compensation Committee’s
powers or responsibilities hereunder. With respect to all matters pertaining to
the ISERP, the Compensation Committee or its designated delegate shall be
responsible for the operation and administration of the ISERP and shall have the
power in its good faith discretion to interpret the ISERP and all documents
relating thereto and to make such other determinations as maybe required or
appropriate.

 

8.2 Delegation of Powers; Reliance on Third Parties. The Compensation Committee
may delegate its powers as appropriate and may engage counsel and such clerical,
financial, investment, accounting and other specialized services as it may deem
necessary or desirable for the operation and administration of the ISERP. The
Compensation Committee shall be entitled to rely upon any such opinions, reports
or other advice furnished by counsel or other specialists engaged for such
purpose and, in so relying, shall be fully protected in any action,
determination or mission taken or made in good faith.

 

8.3 Indemnification. Infonet shall defend, indemnify and hold harmless the
Compensation Committee (and each member thereof) and any other person or
committee to whom it has delegated any of their responsibilities hereunder from
any and all claims, losses, damages, expenses (including reasonable attorneys’
fees and expenses) and liabilities (collectively “Liability”)



--------------------------------------------------------------------------------

arising from any action, failure to act, or other conduct in their official
capacity under the ISERP, except with respect to any Liability which results
from an individual’s own gross negligence or willful misconduct.

 

8.4 Consistency with Other Provisions. Pursuant to the foregoing administrative
provisions, effective as of November 19, 2003, references to “President”
throughout this Plan (including without limitation, in Section 9.1, Article X,
and Sections 11.2 and 11.3 of the Plan) shall be deemed to be references to the
Compensation Committee.”

 

II.

 

Article XII of the Plan is amended to include the following definition in its
entirety:

 

““Compensation Committee” shall mean the Compensation Committee of the Board of
Directors.”

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
November 19, 2003.

 

   

INFONET SERVICES CORPORATION

Date: January 15, 2004

 

By:

 

/s/    PAUL A. GALLEBERG

--------------------------------------------------------------------------------

       

Name:

 

Paul A. Galleberg

       

Title:

 

Senior Vice President, General

           

Counsel

 

2